DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2022 and 6/14/2022 have been considered.
Claim Rejections over the Prior Art
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Unless stated otherwise, rationales for the following claim rejections were explained in the Office action dated 01/11/2022.
Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/218079 A1 to Hatakeyama et al.
Regarding claim 1, Hatakeyama et al. discloses the following compound

    PNG
    media_image1.png
    221
    246
    media_image1.png
    Greyscale

This compound is a species of the claimed compound, wherein X1 = S, A1 = substituted aromatic ring, Y2 = H, one of R3 is tert-butyl, Z1 = H, Y1 bonds to adjacent group to form a ring, and two adjacent R11 groups bond to each other to form a ring. The compound has at least one fused aliphatic hydrocarbon ring having 6 to 30 carbon atoms substituted with C1 alkyl. Claims 1-5 are therefore anticipated.
Claim Rejections - 35 USC § 103
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218079 A1 to Hatakeyama et al.
As explained in the Office action dated 01/11/2022, Hatakeyama et al. discloses an OLED having the configuration of anode/HIL/HTL/EML/ETL/EIL/cathode, wherein the EML employs, as the dopant, the following compound

    PNG
    media_image2.png
    203
    207
    media_image2.png
    Greyscale

which is generic to the compound cited above. Although the specific species 1-1804 is not used in the examples, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art device by employing, as the dopant in the emitting layer, any species of the generic compound, including the compound 1-1804, without expecting any difficulties or negative consequences. 
	Further, the species employed in the examples include the following:

    PNG
    media_image3.png
    213
    263
    media_image3.png
    Greyscale
 and  
    PNG
    media_image4.png
    196
    263
    media_image4.png
    Greyscale
.
These compounds differ from the compound of claim 1 only in the non-hydrogen Y1: it is a phenyl substituted with tert-butyl whereas, in the claimed compound, tert-butyl is not included when Y1 is a phenyl. Nevertheless, as Hatakeyama et al. teaches that the substituent is not limited to tert-phenyl and can include other groups, such as phenyl as seen in, say, compound 1-1326, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art device by replacing the compound 1-1826 or 1-3645 with their corresponding versions wherein the 4-tert-butylphenyl group is replaced by, say, a 4-phenylphenyl group and expecting the same results. Note that the compounds resulted from said replacement are representative of the claimed compound wherein X1 = S, A1 = substituted aromatic ring, R11 = R2 = tert-butyl, Y2 = H, two adjacent R3’s bond to form a ring, Z1 = alkyl, Y1 = phenyl substituted with a phenyl, and the compound has at least one fused aliphatic hydrocarbon ring having 6 to 30 carbon atoms substituted with C1 alkyl.
Allowable Subject Matter
Claim 6 is allowed.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. While the claim amendment might have distinguished the claimed compound over some of the prior art compounds, the claimed compound and device remain unpatentable over Hatakeyama et al. as explained above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762